Citation Nr: 1605569	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for heart disability, to include cardiomyopathy.


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Report of VA examination dated in October 2010 reflects an assessment for non-ischemic cardiomyopathy.  The examiner opined that the condition was not related to service or caused by service-connected disability or medications taken therefor because none of the service-connected conditions or medications "are known to cause a cardiomyopathy."  No further explanation was provided, to include a general discussion of the etiology of cardiomyopathy or risk factors although he stated that the etiology of non-ischemic cardiomyopathies is generally of uncertain etiology and that there was some discussion in the medical record of the heart disorder being due to the Veteran's work for the City of Rockford.  Additionally, no medical opinion was given on whether service-connected disability aggravates the currently shown heart disorder.

The Board recently received a private medical opinion from a private physician stating that the Veteran's psychiatric disorder both caused and aggravates the Veteran's heart disability, citing "medical research."  See Medical Opinion (Homer Skaggs, MD dated November 18, 2015).  The medical opinion in primarily predicated on the physician's finding that the medical research shows an association between individuals "with PTSD and depression" and increased risk of developing "non-ischemic dilated cardiomyopathy."  The physician does not explain how the association he articulated supports a finding of either causation or aggravation.  Also, while the physician reported a review of the medical record ("consisting of 1299 pages"), he does not actually cite to any of the Veteran's specific clinical findings or history; but rather, he mere states that the Veteran is 47 years old, has been service connected for major depression since 1993, and that he disagreed with the October 2010 VA examination report showing heart disability unrelated to service and service-connected disability.

Both the VA medical opinion dated in October 2010 and the private medical opinion dated in November 2015 are inadequate because neither opinion supports its conclusion with an analysis the Board can consider and weigh against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is noted that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, the AOJ should obtain a new medical opinion with a supporting rationale from a qualified medical doctor.  In this regard, the Board believes that the medical questions here are sufficiently complex that this new VA medical opinion should be obtained from a Board Certified Cardiologist.  See 38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding pertinent medical records.
 
2.  A VA medical opinion should be obtained from a Board Certified Cardiologist.  The physician should address the following:

(a) Whether any heart disorder shown during his appeal is at least as likely as not (50 percent or greater probability) related to service, to include the Veteran's history of exposure to environmental hazards such as chemical weapons and ammunition dumps.

(b) Whether any heart disorder shown during this appeal is as likely as not (50 percent or greater probability):

(i) Proximately caused by service-connected disability or medications; or

(ii) Aggravated by service-connected disability or medications.

 "Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(c) The physician should review of private medical opinion dated in November 2015 (along with the medical research cited) and, if he disagrees with that opinion, he should clearly explain why.

The claims files must be reviewed and such noted in the report.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  The physician should ensure that he has provided a rationale as to both the questions of causation and aggravation.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

3.  Then, the AOJ should undertake any other development deemed necessary.

4. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




